                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DISTRICT
ADAN VILLEGAS                                              PETITIONER
 v.                            CIVIL ACTION NO. 5:19-cv-7-DCB-MTP
WARDEN SHAWN GILLIS                                        RESPONDENT
                                 ORDER
      THIS CAUSE is before the Court on Petitioner Adan Villegas’

Writ of Habeas Corpus [Doc. 1], Petitioner’s Emergency Motion

for Immediate Release [Doc. 9], and the Magistrate Judge Michael

T. Parker’s unopposed Report and Recommendation [Doc. 12].

Having reviewed the Petitioner’s Writ of Habeas Corpus and

Emergency Motion for Immediate Release, this Court finds that

the Petition for Writ of Habeas Corpus be DENIED and the

Emergency Motion for Immediate Release be DENIED, and that this

action be DISMISSED without prejudice.

      Petitioner filed this habeas action challenging the Federal

Bureau of Prisons’ (“BOP”) calculation of his good time credit

on January 29, 2019. Petitioner argues that he should have been

released on December 29, 2018. He filed an Emergency Motion for

Immediate Release [Doc. 9] on April 3, 2019. Respondent filed

responses to the Petition and Motion arguing that this action

should be dismissed because Petitioner failed to exhaust his

administrative remedies.



                                   1
     A federal inmate must exhaust his administrative remedies.

See Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994). There is a

multi-step administrative process to resolve prisoner

complaints: (1) the inmate must first submit a grievance to the

ACCC contractor, (2) the inmate may then appeal that decision

with the BOP’s Privatization Management Branch, using Remedy

Form BP-230, (3) the inmate may then appeal to the BOP’s Office

of General Counsel, using Administrative Remedy Form BP-231.

[Doc. 11-1]. According to Rosalind Ellington, an Administrative

Specialist in the BOP’s Central Office, Petitioner has “not

filed any remedies concerning the calculation of his good-

conduct time credits.” Id.

     Petitioner does not contend that he exhausted his remedies

but argues that it would futile and cause irreparable harm for

him to follow the administrative process. This claim is based on

his belief that the Core Civic Grievance Office “constantly”

loses inmates’ grievances. This is not an extraordinary

circumstance that could excuse a failure to exhaust

administrative remedies. See Fuller 11 F.3d at 62(explaining

that exceptions to the exhaustion requirement apply only in

“extraordinary circumstances” and the Petitioner bears the

burden of demonstrating the futility of administrative review).




                                2
     Accordingly, the Court finds that the case should be

dismissed with prejudice for failure to exhaust state

administrative remedies.

     IT IS HEREBY ORDERED that Magistrate Judge Parker’s Report

and Recommendation [Doc. 12] is ADOPTED as the findings and

conclusions of this Court;

     IT IS FURTHER ORDERED that a Final Judgment dismissing the

case with prejudice will be entered on even date herewith;

     SO ORDERED this the 19th day of September, 2019.




                                      ___/s/ David Bramlette_____
                                     UNITED STATES DISTRICT JUDGE




                                3
